July 2, VIA EDGAR AND UPS OVERNIGHT COURIER Mr. Chris White Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop Washington, D.C. 20549-7010 Re:Quicksilver Resources Inc. Form 10-K for the Fiscal Year Ended December31, 2008 Filed March 3, 2009 File No. 1-14837 Dear Mr. White: This letter sets forth the responses of Quicksilver Resources Inc. to the comments provided by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in its comment letter dated June 22, 2009 (the “Comment Letter”).For your convenience, we have repeated each comment of the Staff in bold type face exactly as given in the Comment Letter and set forth below such comment is our response. With respect to those comments, which suggested that additional disclosure be made, we have set forth the nature of the disclosure that we would propose to add to our future Form 10-K filings.In this regard, we do not believe that failure to provide such disclosure in our Form 10-K filing for the fiscal year ended December 31, 2008, is sufficiently material to require an amendment to the Form 10-K. Form 10-K for the Fiscal Year Ended December 31, 2008, as amended General 1. Please explain to us why you provided only one year of financial statements for BBEP.Refer to the requirements of Regulation S-X, Rule 3-09(b). Response:We acquired our BBEP units in a sale transaction during the 4th quarter of 2007 and there were no earnings recognized related to BBEP during any part of 2007 because we recognize our equity earnings in BBEP utilizing a one quarter lag, as disclosed in our accounting policies.Based on BBEP’s results of operations during 2008 and our relative ownership in them when compared to our consolidated results of operations, we determined that inclusion of BBEP’s separate financial statements were required in our 2008 Annual Report on Form 10-K based on the income test in S-X Rule 3-09. Based upon the absence of any equity method earnings related to the BBEP investment during 2007, we determined that presentation of BBEP’s 2007 financial statements was not required.Further, our independent registered public accounting firm verbally confirmed with the SEC’s Division of Corporation
